Matter of Cutten v Harrington (2022 NY Slip Op 05436)





Matter of Cutten v Harrington


2022 NY Slip Op 05436


Decided on September 30, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 30, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, CENTRA, WINSLOW, AND BANNISTER, JJ.


662 CAF 21-01391

[*1]IN THE MATTER OF JUSTIN R. CUTTEN, PETITIONER-RESPONDENT-APPELLANT,
vDEVAN R. HARRINGTON, RESPONDENT-PETITIONER-RESPONDENT. - MARY ANNE CONNELL, ESQ., ATTORNEY FOR THE CHILD, APPELLANT. 


KAMAN BERLOVE MARAFIOTI JACOBSTEIN & GOLDMAN, LLP, ROCHESTER (GARY MULDOON OF COUNSEL), FOR PETITIONER-RESPONDENT-APPELLANT.
MARY ANNE CONNELL, BUFFALO, ATTORNEY FOR THE CHILD, APPELLANT PRO SE. 
 

	Appeals from an order of the Family Court, Allegany County (Terrence M. Parker, J.), entered September 3, 2021 in a proceeding pursuant to Family Court Act article 6. The order, among other things, adjudged that the parties share joint custody of the subject child with primary placement with respondent-petitioner Devan R. Harrington. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Family Court.
Entered: September 30, 2022
Ann Dillon Flynn
Clerk of the Court